Citation Nr: 0821550	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the second metatarsal, left foot, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

The instant appeal arose from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied the claims on appeal.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's severe 
financial hardship.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares; intrusive 
thoughts; irritability; suicidal thoughts; diminished 
interest and participation in significant activities; and 
marked difficulty adapting to stressful situations.  In 
addition, the record contains medical evidence showing that 
the veteran is totally disabled and thus incapable of being 
employed due to his PTSD.

2.  The veteran's left toe disability is manifested by 
complaints of pain with limitation of motion, minimal 
degenerative changes, no callosities, no swelling, no edema, 
and no discoloration.  Nor is there any competent evidence of 
any associated focal neurologic deficits or atrophy.

3.  Hepatitis C was initially diagnosed 33 years after the 
veteran's discharge, and there is no medical evidence linking 
the disease to service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (2007).

2.  An increased rating, above 10 percent, is not warranted 
for the service-connected left toe disorder.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5284 (2007).

3.  Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A.  PTSD

The veteran's service-connected PTSD is currently rated 30 
percent disabling under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130 (2007).  A 50 percent evaluation requires that the 
PTSD result in occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation for PTSD is warranted when the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires that the disability be productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's psychiatric 
disability warrants a 100 percent evaluation.  In reaching 
this determination, the Board observes that employment 
records show that the veteran has not worked since March 
2004.  A March 2005 functional capacity assessment prepared 
by the Social Security Administration (SSA) concluded that 
the veteran "would be markedly limited in the ability to 
handle the stress of a 40 hour work week due to his 
psychological symptoms."  In addition, a February 2005 
disability assessment report prepared by the SSA concluded 
that the veteran's Global Assessment of Functioning (GAF) 
score was 39.  The psychologist noted that the veteran's 
ability to relate to others was impaired and that "his 
symptoms would be exacerbated with the increasing stressors 
of daily work."  

Over the appeal period, the veteran's GAF score ranged from a 
low of 39 to a high of 55, with most GAF scores assessed at 
45 to 50.  See April, July, and October 2004 VA treatment 
records, 2006 VA psychiatry examination report, and 2007 VA 
examination report.  The May 2007 VA psychological 
examination report noted that it was "unlikely, given his 
age and the chronicity of his psychiatric condition that he 
will return to the workforce."  In this regard, the Board 
observes that, according to both DSM-III-R and DSM-IV, these 
GAF scores reflect a person having serious symptoms, 
including an inability to keep a job.

The February 2006 VA examiner noted that the veteran had a 
diagnosis of major depression and that he was unable to 
provide a GAF score for PTSD alone with any reasonable 
medical certainty.  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that VA regulations require that when 
the symptoms and/or degree of impairment due to a veteran's 
service- connected psychiatric disability, here PTSD, cannot 
be distinguished from any other diagnosed psychiatric 
disorders, e.g., major depressive disorder and alcohol 
dependence, VA must consider all psychiatric symptoms in the 
adjudication of the claim.

The veteran's social contact has essentially been confined to 
his relationship with his wife.  Moreover, statements from 
the veteran's treating therapists at the VA clinic in Lorain, 
Ohio, noted that the veteran's treatment focused on 
significant PTSD symptoms.  His current therapist noted 
"irritability and outbursts of anger; recurrent and 
intrusive recollections of traumatic events during combat; 
and diminished interest and participation in significant 
activities."  See April 2008 statement from M. A. Felgar.  
His therapist from 2004 to 2006 noted that he had 
"nightmares, intrusive thoughts, emotionally cut off, 
hypervigilant, emotional distress at reminders, loss of 
interest in daily activities, easily irritated, and some 
difficulty with attention span and concentration."  See 
November 2006 statement from W. J. Rawlings, Ph.D.  Further, 
VA records show that he was admitted to inpatient treatment 
in March 2004 for his own protection and that he was admitted 
in 1999 when he was found trying to electrocute himself.  
Thus, the evidence indicates that he is a persistent danger 
to his own physical well being.

The Board notes that these findings and impressions are 
consistent with those contained the veteran's November 2006 
and April 2008 hearing testimony.  In addition, the Board 
notes that this conclusion is consistent with remarks by his 
former employers, as well as his inability to secure a 
position as a plumber despite his years of experience in the 
field.  See May 2005 statement from former employer.  In 
addition, the veteran's wife has noted that the veteran is 
disinterested in his personal hygiene.  See undated statement 
from the veteran's wife.  As such, because the evidence shows 
severe occupational and social impairment, and that the 
veteran is unemployable due to his PTSD, a 100 percent 
evaluation is warranted. 

B.  Left toe disorder

The veteran's service treatment records show that the veteran 
sustained a closed fracture of the second metatarsal of the 
left foot in June 1967 when he was hit by a friendly, 
unexploded mortar round.  May 1968 X-rays of the foot 
revealed a healed fracture of the second metatarsal, and an 
examination showed good strength and range of motion.  

The veteran's service-connected left toe disorder is 
currently assigned a 10 percent disability evaluation under 
Diagnostic Code 5284 for a moderate foot injury.  38 C.F.R. 
§ 4.71a (2007).  Under this Diagnostic Code, a moderately 
severe foot injury warrants a 20 percent rating and a severe 
foot injury warrants a 30 percent disability rating.  

A May 2007 VA foot examination noted no significant 
degenerative changes in the left second toe on X-ray.  The 
veteran complained of pain, weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance.  
Examination revealed some tenderness on palpation and painful 
movement of the toe.  He had a custom-made shoe insert and 
has been given wide toe box shoes.  He was unable to stand on 
his toes during the examination, and an antalgic gait was 
noted.

A February 2006 VA foot examination also revealed tenderness 
without swelling or deformity.  The veteran reported pain 
with prolonged standing and walking and noted that he used a 
cane.  The examiner noted that there were no signs of 
weakness or instability.  The examiner also noted "a little 
bit of early arthritis" was revealed on X-rays.  He was able 
to raise on his toes and heels.

The evidence reveals that the veteran's service-connected 
left toe disability does not more nearly approximate the 
criteria necessary for a rating in excess of 10 percent under 
Diagnostic Code 5284.  The evidence does not reveal that the 
veteran otherwise manifests symptoms due to his service-
connected left toe disorder which would warrant a higher 
rating.  

The left toe disorder encompasses one toe of the left foot, 
and there is no objective evidence of pathology/associated 
impairment that would support a finding of moderately severe 
foot disability.  The VA treatment records do not show 
significant complaints or treatment for the left foot.  
Records in May and July 2004 note complaints of a painful 
left foot.  The July 2004 record noted that the veteran 
reported that orthotics had improved his foot symptoms.

In such cases, consideration must be given to factors such as 
a lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§ 4.45.  Finally, there must be consideration of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10; see generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In this case, the reports of the veteran's treatment by the 
VA and private health care providers, and the reports of the 
VA examinations, show that the veteran's toe fracture 
residuals are manifested primarily by foot pain.  The veteran 
also complains of occasional flare-ups, consistent pain, and 
use of orthotics and a cane.  However, there is no competent 
evidence of any associated significant degenerative change, 
swelling, edema, discoloration, callosities, weakness, or 
instability; nor is there any competent evidence of any 
associated focal neurologic deficits, atrophy or loss of 
strength.  For these reasons, the left toe disorder does not 
more nearly approximate a moderately severe foot injury.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his left toe disorder.  
Simply put, there is no basis for the assignment of a higher 
schedular evaluation, to include additional "staged 
ratings" for any portion of the claim's pendency.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's left toe claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with the left toe since service, 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  

II.  Service connection for Hepatitis C

The veteran essentially contends that he has hepatitis C as a 
result of service.  He has testified that he was told in 
service, while stationed at Fort Bragg, North Carolina, after 
returning from Vietnam, that he had "a bacteria in my 
blood."  He also testified that his risk factors in service 
included exposure to blood, high-risk sexual activity, and 
air gun inoculations.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran was noted to be positive for hepatitis C viral 
antibody during a period of VA inpatient treatment in 
September and October 2002.  Post-service evidence also 
reveals that the veteran was incarcerated for several years 
after service and that he was an intravenous drug user after 
service.  

After reviewing all the evidence, the Board finds that the 
veteran's current positive hepatitis C viral antibody test is 
not etiologically or causally related to active duty service 
or any incident therein.  Service medical records are 
negative for any complaints or findings of hepatitis C.  
There is not record of a diagnosis of hepatitis C in service.  
The first medical diagnosis of record of a positive hepatitis 
C test is in 2002, over thirty years after separation.  The 
lack of any documented diagnosis or treatment for hepatitis C 
for thirty-three years after his separation from active 
service, despite his contention that he was diagnosed with a 
bacteria in his blood in service, preponderates against a 
finding that the veteran contracted hepatitis C during 
service.

Moreover, there is no competent medical evidence relating 
hepatitis C to any incident in service or active duty 
service.  Therefore, with no medical etiological opinion 
relating the positive hepatitis C viral antibody test to 
service, service connection for hepatitis C cannot be 
granted.

Based upon the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  In reaching 
this determination, the Board points out that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The 
Board does not question the veteran's sincerity; however, as 
lay a person, he is not competent to render an opinion as to 
the cause or etiology of his current positive hepatitis C 
viral antibody test because he does not have the requisite 
medical expertise. 38 C.F.R. § 3.159(a)(2) (2007).

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

With regard to the PTSD claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the claim for service connection, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in September 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the hepatitis C claim and of his and 
VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  The claims on appeal were 
readjudicated in a June 2006 statement of the case, curing 
any timing defects with respect to the Dingess notice.  
Therefore, with respect to the hepatitis C claim, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

For increased compensation claims such as the left toe claim 
on appeal, § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial RO decision that is the subject of 
the left toe claim on appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2005 does not meet the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

A June 2006 statement of the case and an August 2007 
supplemental statement of the case were sent to the veteran, 
informing him of the specific rating criteria used for the 
evaluation of his left toe claim.  The SOC advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the correct diagnostic code used to 
evaluate foot injuries.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for the left toe.   Therefore, he can be expected to 
understand from the various letters from the RO what was 
needed to support that claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his left toe claim as reflected in his 
testimony during his two personal hearings and his written 
statements.  Specifically, during the 2006 and 2007 VA foot 
examinations, he discussed the signs and symptoms of his left 
toe disability, with particular emphasis on the impact that 
the disability has on his daily life and employment, like 
problems carrying things or when he had to work standing.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim of an increased rating for his service-connected left 
toe disability. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claims on appeal.  This duty includes assisting the veteran 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, reports from the veteran's former 
employers, adequately identified private treatment records, 
service treatment records, and service personnel records.  
The veteran was provided an opportunity to set forth his 
contentions during the 2008 hearing before the undersigned 
Acting Veterans Law Judge and during the 2006 hearing before 
RO personnel.  With regard to the left toe claim, the 
appellant was afforded VA medical examinations in 2006 and 
2007.

With regard to the hepatitis C claim, a VA examination and/or 
medical opinion was not developed.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given the absence of in-service evidence of chronic 
manifestations of hepatitis C, no evidence of hepatitis C for 
many years after separation, and no competent evidence of a 
nexus between service and the veteran's claim, a remand for a 
VA examination would unduly delay resolution.  Moreover, the 
Board finds that the medical evidence of record is sufficient 
to make a decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An increased rating, to 100 percent, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A increased rating for residuals of a fracture of the left 
second metatarsal is denied.

Service connection for hepatitis C is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


